Citation Nr: 0927188	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-21 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1987 to August 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Albuquerque RO.  In February 
2004, a hearing was held before a Decision Review Officer 
(DRO); a transcript of the hearing is associated with the 
claims file.  This matter was previously before the Board in 
January 2007 and in June 2008, when it was remanded for 
further development.

In June 2009, the Board received additional evidence 
regarding the Veteran's psychiatric disability without a 
waiver of initial RO consideration.  The governing regulation 
provides that when pertinent (emphasis added) evidence is 
submitted by an appellant without a waiver of RO 
consideration it must be referred to the RO for review and 
preparation of a supplemental statement of the case (SSOC).  
38 C.F.R. § 20.1304 (2008).  On review of the additional 
evidence received, the Board finds that the report of a March 
2009 private evaluation by a mental health counselor is 
cumulative evidence that is not material to the matter at 
hand.  It reports on the current status of the Veteran's 
psychiatric disability (which is not a matter in dispute), 
and does not note or pertain to a diagnosis of PTSD based on 
a corroborated stressor in service), and/or tend to relate 
the adjustment disorder with anxiety diagnosed to the 
Veteran's service (the unestablished facts necessary to 
substantiate the claim).  Therefore, it is not necessary for 
the Board to remand the case for RO initial consideration of 
the additional evidence.


FINDINGS OF FACT

A preponderance of the evidence is against finding that the 
Veteran has a diagnosis of PTSD; an adjustment disorder with 
anxiety was not manifested during the Veteran's service; and 
a preponderance of the evidence is against a finding that the 
Veteran's adjustment disorder with anxiety is related to his 
service. 


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder to include PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

June 2002 and October 2002 letters (prior to the decision on 
appeal) informed the Veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf. While he did not receive 
timely (i.e., pre-decisional) notice regarding disability 
ratings and effective dates of awards, he had ample 
opportunity to respond after such notice was ultimately given 
(see February 2007 correspondence); regardless, such notice 
is not critical unless service connection is granted. 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (pertinent VA records) has 
been secured.  The veteran was afforded a VA examination, and 
a medical opinion based on a review of the record was also 
secured.  VA's duty to assist is met. 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's STRs are negative for psychiatric complaints, 
findings, or diagnosis.  His service personnel records do not 
indicate he engaged in combat with the enemy, and he does not 
posses any medals or awards that denote combat.  His service 
personnel records include a citation he received as Chart 
Petty Officer from February to March 1991 on board the USS 
New Orleans.  He was recognized because his "meticulous and 
timely preparation and upkeep of navigational charts led to 
NEW ORLEANS safely transiting over 300 miles within mined 
waters that were not accurately charted".

On an April 2002 Gulf War Registry examination, the Veteran 
complained of insomnia, flashbacks, and nightmares.  He 
reported he served in the Navy in the Persian Gulf from 
October 1990 to October 1991.  His service included service 
in a combat zone.  The initial impression was rule out PTSD 
with cognitive changes.  Another April 2002 medical record 
indicates his depression screening score was negative.  

On June 2002 VA neuro-psychology evaluation (to include for 
PTSD), the Veteran was interviewed and completed several 
tests.  He reported stress, depression, and financial 
worries, and indicated he had been depressed since he 
returned from the Gulf War in 1991.  He complained of 
feelings of sadness and failure.  He had no prior history of 
psychiatric treatment and there was no evidence of such 
treatment in his VA records.  He reported a history of 
physical abuse at a young age by an uncle, the murder of a 
half sister 6 years earlier, and a "brutal" divorce in 
2000.  His overall presentation was consistent with symptoms 
of depression, anxiety, and relatively high levels of 
experienced stress.  These were considered consistent with a 
diagnosis of depression.

A July 2002 mental health assessment at a VA facility notes 
the Veteran reported having nightmares, intrusive thoughts, 
and irritability since 1991.  He added that his symptoms had 
increased after his sister was murdered, and had stabilized 
since he stopped using cocaine.  Regarding military service, 
he reported he was "responsible for maneuvering in and out 
of dangerous areas," and transported Marines, many of whom 
he was close to and did not return to the ship (he presumed 
it was because they were killed).  The assessment was that he 
presented with subthreshold PTSD.  The other Axis I diagnosis 
was cocaine abuse in early remission.  

An August 2002 VA treatment note shows an assessment 
including PTSD.  A Gulf War guidelines examination that same 
month contained essentially the same information as prior 
examinations and reports.  An addendum noted a diagnosis of 
PTSD and referred to the psychiatric report.  

A December 2002 record indicates the plan was for the Veteran 
to enter a PTSD program.  A December 2003 note contains a 
list of active problems that included PTSD.  

In February 2004, the Veteran testified that he was an 
operations specialist and was in charge of navigational 
charts.  Their primary goal was to take Marines near land so 
they could be picked up by helicopters and taken to land.  
One of their sister ships had run into a mine; but his ship 
was miles away and they did not see it happen.  He stated 
that navigating the ship was very stressful.  Wounded 
soldiers were flown to his ship, where they were stabilized 
and then flown to a hospital.  He did not know any of the 
wounded men personally.  

An April 2004 VA mental health note indicates the Veteran 
underwent testing and that the psychologist determined that 
the criteria for major depression were not met.  The Axis I 
diagnoses were cocaine dependence in full remission and 
alcohol abuse in early remission.

In September 2006, the Veteran failed to report for a PTSD 
assessment.  

A March 2007 letter from the Veteran's wife indicates she met 
him in October 2001.  She described the various symptoms she 
noticed as she came to know him better.  

On October 2007 VA examination it was noted that the 
Veteran's claims file was reviewed.  He reported stressors 
including being aboard a ship 5 miles from the Kuwait and 
Iraqi borders and that the heavy smoke from fires on land 
made it difficult to breath.  He assisted in loading injured 
and deceased Marines who were brought aboard the ship; these 
events made a big impression on him.  He felt tremendous 
stress on his job because he had to help the ship 
successfully navigate dangerous mine-filled waters.  He 
continued to have bad dreams that took him back to scenes of 
injury and death that he witnessed as well as feelings of 
stress.  He reported that his only combat wounds were mental.  
The overall level of traumatic stress exposure was moderate.  
His postservice mental trauma history included the murder of 
his sister in the mid 1990s by someone she knew.  

During the examination, the Veteran reported that his 
adjustment to civilian life was easier because he was young, 
had money in his pocket, and enjoyed partying.  Things 
changed after he married because his social life declined,  
and his sister was murdered.  The examiner stated that the 
Veteran's military service in a combat zone during the 
Persian Gulf War met presumptive evidence of criteria A for 
PTSD.  The Veteran reported fairly vague combat-related 
stressors in service and his re-experiencing of traumatic 
experiences was by nightmares.  There was little if any 
evidence of persistent avoidance and increased arousal to 
meet criteria C and D for a DSM-IV diagnosis of PTSD.  The 
examiner commented that the PTSD symptoms reported were quite 
vague and primarily involved complaints of nightmares.  Other 
significant stressors the Veteran identified were financial 
and occupational.  The examiner stated that the overall 
presentation was most consistent with a diagnosis of 
adjustment disorder with features of anxiety, which was the 
Axis I diagnosis.  

In August 2008, a VA medical professional reviewed the 
Veteran's claims file, including the October 2007 VA 
examination report.  Based on such review, he opined that it 
was unlikely that the diagnosis of adjustment disorder with 
anxiety was directly related to the Veteran's service, 
including service aboard ship during the Gulf War.  There 
were other factors in the Veteran's history, including the 
murder of his sister that appeared to be more direct 
contributors to the diagnosis.  

A June 2009 report of a March 2009 private evaluation notes 
the main complaints that caused the Veteran's stress.  He 
also reported traumatic experiences in service. including his 
ship being bombed.  He complained of persistent feelings of 
being extremely excited, avoidance of thoughts related to his 
experience, and lack of trust.

While some of the Veteran's accounts (e.g., that his ship was 
bombed) appear to be compensation-driven, are uncorroborated, 
and are not credible, the record also includes credible 
corroborating evidence of a stressor event in service.  It is 
reasonably shown that the Veteran helped to navigate his ship 
through mined waters in the Persian Gulf.  However, there is 
conflicting medical evidence as to whether he has [a 
diagnosis of] PTSD based on such stressor event.  While VA 
treatment records show a diagnosis of, and treatment for, 
PTSD, such diagnosis was not found on VA psychiatric 
evaluations (a VA examination noting a diagnosis of PTSD was 
not a psychiatric evaluation, did not discuss the findings 
supporting the diagnosis, and instead referred to a 
psychiatric report that does not show a diagnosis of PTSD).  
The Board must weigh the conflicting medical opinions.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another's 
depending on factors such as reasoning employed by the 
physicians, and whether or not, and to what extent, they 
review prior clinical records and other evidence. Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

The VA treatment records showing a diagnosis of PTSD do not 
identify the stressor event(s) in service and symptoms that 
support the diagnosis.  Consequently, those records have 
some, but only limited, probative value in the matter of 
whether the Veteran has a diagnosis of PTSD. 

A June 2002 VA PTSD examination did not find a diagnosis of 
PTSD, but found that the symptomatology was consistent with a 
diagnosis of depression.  A July 2002 VA record indicates 
that the complement of symptoms to establish a PTSD diagnosis 
was not shown.  Although what was lacking to establish such 
diagnosis was not noted, the evaluation was thorough.  The 
October 2007 VA examiner determined that there was an 
inadequate basis for a PTSD diagnosis, noted what criteria 
were not shown (persistent avoidance and increased arousal), 
and found that the Veteran's overall presentation was 
consistent with a diagnosis of adjustment disorder with 
features of anxiety.  Because this examiner provided a 
detailed explanation of why the Veteran does not meet the 
criteria for a diagnosis of PTSD, his opinion merits 
substantial probative value.  Consequently, the Board finds 
more persuasive the competent evidence that is against the 
Veteran's claim, i.e., the medical opinions indicating he 
does not have PTSD. 

The record also shows diagnoses of depression and adjustment 
disorder with anxiety.  However, there is no evidence that 
such psychiatric disorders were manifested in service, and no 
competent (medical) evidence of a possible nexus between 
depression or an adjustment disorder with anxiety and the 
Veteran's service.  The 2007 VA examiner opined that the 
Veteran's adjustment disorder and anxiety were unrelated to 
his service, and indicated that the record showed more likely 
(and nonservice-related) etiological factors for the 
psychiatric disabilities.  This opinion is probative and 
persuasive evidence because it reflects familiarity with the 
record/the Veteran's history, is based on examination of the 
Veteran, and includes an explanation of rationale 
(identifying a more likely etiology).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim of service connection for a 
variously diagnosed psychiatric disability to include PTSD.  
Consequently, the claim must be denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder to include PTSD is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


